PFR CURIAM.
After we decided this controversy in February of last year (219 Fed. 803, 135 C. C. A. 473), an appeal was taken to the Supreme Court, but this was dismissed for want of jurisdiction in the following November. 239 U. S. 629, 36 Sup. Ct. 165, 60. L. Ed. -. The mandates from both courts were promptly sent down, and since *992December, 1915, the District Court has once more had possession of the suit. The pending petition asks for an order—
“ * * * that the District Court shall rehear this case, and in such rehearing permit the parties to introduce any evidence pertinent to the issues made by the pleadings so that additional evidence may be taken on any of said issues, and the District Court proceed to rehear the case on the evidence already taken and in, and on any additional evidence that may be offered.”
We have considered the petition, and the appellant’s reply thereto, and are of opinion that (if we assume our power now to make the order requested) no sufficient reason is disclosed for directing the court below to rehear the case. What was said in 219 Fed. 803, 135 C. C. A. 473, states the subjects that were committed to that court for further action, and we see no need to add anything now. This prolonged litigation should come to an end as soon as tire other business of the District Court may reasonably permit.
The petition is refused.